Per Curiam.

The court of appeals relied on Hattie v. Anderson, supra, to hold that habeas corpus will not lie to review the actions of the Ohio Adult Parole Authority (“APA”) where the petition does not attack the jurisdiction of the sentencing court. See, also, Stahl v. Shoemaker (1977), 50 Ohio St.2d 351, 4 O.O.3d 485, 364 N.E.2d 286. However, since Hattie, we have held that habeas corpus will lie in certain extraordinary circumstances where there is an unlawful restraint of a person’s liberty, notwithstanding the fact that only nonjurisdictional issues are involved, but only where there is no adequate legal remedy, e.g., appeal or postconviction relief. State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 593, 635 N.E.2d 26, 29.
The revocation of parole implicates a liberty interest which cannot be denied without certain procedural protections. Morrissey v. Brewer (1972), 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484; Gagnon v. Scarpelli (1973), 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656. Minimum due process entitles parolees to certain rights, including the right to a hearing within a reasonable time following arrest and, under certain circumstances, the right to counsel. Morrissey and Gagnon, supra; see, also, Ohio Adm.Code 5120:1-1-19. In addition, R.C. 2967.15 also *187requires a parole-revocation hearing within a reasonable time, prescribing re-release on parole under the former terms and conditions if a violation occurs.
Since a parolee could be restrained solely by a parole revocation that violates the rights specified by Morrissey, Gagnon, and/or R.C. 2967.15, it is no longer accurate based upon Pirman to state that habeas corpus will never lie to challenge an action of the APA. Due process rights are involved in parole revocation, and there is no appeal from an APA decision. Therefore, while the most common situation in which the writ of habeas corpus will issue is when the petition successfully attacks the jurisdiction of the sentencing court, see R.C. 2725.05, habeas corpus will also lie to challenge a decision of the APA in extraordinary cases involving parole revocation. However, for the following reasons, this is not one of those extraordinary cases.
To avoid dismissal under R.C. 2725.06, a petition filed by or on behalf of a petitioner “alleged to be restrained of his liberty [who] is in the custody of an officer under process issued by a court or magistrate, or by virtue of the judgment or order of a court of record * * * ” (R.C. 2725.05) must particularly state why the court lacked jurisdiction to enter the process, judgment, or order. Hammond v. Dallman (1992), 63 Ohio St.3d 666, 668, 590 N.E.2d 744, 746. As modified by Pirman, a petitioner must state with particularity the extraordinary circumstances entitling him to habeas corpus relief. As in similar cases involving inmates seeking extraordinary relief, unsupported conclusions of the petition or complaint are not considered admitted and are insufficient to withstand a motion to dismiss. Hammond, supra; see, also, State ex rel. Fain v. Summit Cty. Adult Probation Dept. (1995), 71 Ohio St.3d 658, 659, 646 N.E.2d 1113, 1114, and cases cited therein.
Jackson’s first claim in his habeas corpus petition was that he was not informed of his right to request counsel at his final parole revocation hearing. See Gagnon, supra; see, also, Ohio Adm.Code 5120:1-1-19(D). However, Jackson’s claim is meritless, since he specified no facts in his petition relating substantial, complex, or difficult factors which would have entitled him to counsel. State ex rel. Stamper v. Ohio Adult Parole Auth. (1991), 62 Ohio St.3d 85, 87-88, 578 N.E.2d 461, 463.
Jackson alleged in his second claim for habeas corpus relief that he was never advised of his minimum due process rights, as set forth in Morrissey, before or during his final parole-revocation hearing. See, also, Ohio Adm.Code 5120:1-1-19. Nevertheless, Jackson did not contend in his petition that he was actually denied any of his Morrissey due process rights at the parole-revocation hearing. Further, his petition merely parroted language from Morrissey in a conclusory manner without setting forth any specific facts.
*188Additionally, habeas corpus lies only if the petitioner is entitled to immediate release from confinement. Pewitt v. Lorain Correctional Inst. (1992), 64 Ohio St.3d 470, 472, 597 N.E.2d 92, 94; R.C. 2725.17. As long as an unreasonable delay has not occurred, the remedy for noncompliance with the Morrissey parole-revocation due process requirements is a new hearing, not outright release from prison. See Dolfi v. Bogan (C.A.6, 1993), 996 F.2d 1214; Camacho v. White (C.A.9, 1990), 918 F.2d 74; Heath v. United States Parole Comm. (C.A.2, 1986), 788 F.2d 85.
Jackson’s final claim in his petition for a writ of habeas corpus was that an unreasonable delay had indeed occurred. However, under the applicable test for unreasonable delay, prejudice receives substantial emphasis. Seebeck v. Zent (1993), 68 Ohio St.3d 109, 111, 623 N.E.2d 1195, 1197. Three interests that are weighed in the prejudice determination are: (1) prevention of oppressive prehearing incarceration, (2) minimization of anxiety and concern of the alleged parole violator, and (3) limitation of the possibility that delay will impair the accused parole violator’s defense at his final parole revocation hearing. State ex rel. Taylor v. Ohio Adult Parole Auth. (1993), 66 Ohio St.3d 121, 128, 609 N.E.2d 546, 551. The “most serious” component of prejudice requiring the court’s “primary attention” is the third, ie., the possibility that delay impaired the accused parole violator’s ability to defend against revocation. Flenoy v. Ohio Adult Parole Auth. (1990), 56 Ohio St.3d 131, 136, 564 N.E.2d 1060, 1065.
Jackson’s petition failed to allege any prejudice in even a conclusory fashion. In addition, it is evident that most of the “delay” alleged by Jackson, ie., December 14, 1991 until November 1994, apparently covers the time when Jackson was held on his robbery charge and subsequent conviction. Although that conviction was invalidated by this court in State ex rel. Jackson, it did not remove all factual support from the revocation. Flenoy, supra, 56 Ohio St.3d at 132, 564 N.E.2d at 1062. Jackson’s complaint also did not indicate any request for a new parole-revocation hearing following State ex rel. Jackson.
Accordingly, since Jackson’s petition failed to state with sufficient specificity facts warranting habeas corpus relief, the court of appeals properly dismissed the petition, although that court’s rationale was erroneous. See State ex rel. Carter v. Schotten (1994), 70 Ohio St.3d 89, 92, 637 N.E.2d 306, 309 (“[A] reviewing court is not authorized to reverse a correct judgment merely because erroneous reasons were assigned as a basis thereof.”).1
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

*189Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents.

. In his appellate brief, Sheriff McFaul raises the new claim that he does not have custody of Jackson, who he asserts is at Lorain Correctional Institution. In response, Jackson has moved for *189leave to amend his petition in the context of this appeal to include the name of his prison warden as a respondent. However, in light of the foregoing disposition, Jackson’s motion is overruled as moot.